Citation Nr: 0838887	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  03-25 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for status-post 
back injury with chronic back strain and degenerative disc 
disease, currently evaluated as 40 percent disabling.

2.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disability (PTSD) with 
depression.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to April 1973 
and from September 1990 to May 1991.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama, (RO), which denied an evaluation in 
excess of 40 percent for the veteran's low back disability.  
It is also on appeal from a December 2002 rating decision 
than granted service connection for PTSD, evaluated as 10 
percent disabling.  During the pendency of the appeal, a June 
2006 rating decision assigned a 30 percent evaluation for 
PTSD with depression, effective the date of the claim for 
service connection.  

A January 2008 rating decision awarded the veteran a total 
disability evaluation based on individual unemployability due 
to service-connected disabilities (TDIU), effective January 
2008.


FINDINGS OF FACT

1.  The competent medical evidence does not show that the 
veteran's low back disability results in absent ankle jerk or 
other neurological findings, incapacitation or ankylosis of 
the thoracolumbar spine. 

2.  The competent medical evidence does not show that the 
veteran's PTSD with depression results in occupational and 
social impairment due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks; difficulty in understanding complex commands; or 
impairment of memory, judgment or abstract thinking.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for status-post back injury with chronic back strain and 
degenerative disc disease have not been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (prior to September 23, 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (from 
September 23, 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (from September 
26, 2003).

2.  The criteria for an initial evaluation in excess of 30 
percent for PTSD with depression have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, 
Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

The veteran's PTSD with depression claim arises from his 
disagreement with an initial evaluation following a grant of 
service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With respect to the veteran's low back claim, the duty to 
notify was not satisfied prior to the initial unfavorable 
decision on the claim by the AOJ.  Under such circumstances, 
VA's duty to notify may not be "satisfied by various post-
decisional communications from which a claimant might have 
been able to infer what evidence the VA found lacking in the 
claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant in March 2004 that fully addressed all 
necessary notice elements.  The letter informed the appellant 
of what evidence was required to substantiate the claim and 
of the appellant's and VA's respective duties for obtaining 
evidence.  Although the notice letter was not sent before the 
initial AOJ decision in this matter, the Board finds that 
this error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a supplemental statement of the case 
(SSOC) issued in May 2007 after the notice was provided.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, a March 2006 letter 
provided Dingess notice.  This was followed by readjudication 
in the May 2007 SSOC.

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The Board acknowledges that the March 2004 VCAA letter does 
not meet the requirements of Vazquez-Flores and is not 
sufficient as to content and timing, creating a presumption 
of prejudice.  Nonetheless, such presumption has been 
overcome.  The veteran has been represented by a service 
organization during the appeal.  The June 2006 statement of 
the case (SOC) sets forth the pertinent rating criteria.  
This was followed by readjudication in the May 2007 SSOC.  
These factors show that the notice deficiencies did not 
affect the essential fairness of the adjudication, rebutting 
the presumption of prejudice.  For this reason, no further 
development is required regarding the duty to notify.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records.  The veteran submitted private treatment records.  
He cancelled a hearing before a Veterans Law Judge.  The 
appellant was afforded VA medical examinations in August 
2005.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Evaluations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the 
degree of disability will be resolved in the veteran's favor.  
38 C.F.R. § 4.3.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded).

Where service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has 
held that in determining the present level of a disability 
for any increased evaluation claim, the Board must consider 
the application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Low Back Disability

The veteran's status-post back injury with chronic back 
strain and degenerative disc disease is evaluated under 
Diagnostic Code 5293 for intervertebral disc syndrome.  

During the pendency of the veteran's appeal the regulations 
pertaining to the evaluation of spinal disabilities have 
twice been amended.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 
2002) (effective September 23, 2002); and 68 Fed. Reg. 51454- 
51456 (Aug. 27, 2003) (effective September 26, 2003).

Prior to the September 2002 revision, 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 provided that pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, with little 
intermittent relief, warranted a 60 percent evaluation.  

Under the September 23, 2002, amendments to Diagnostic Code 
5293 for rating intervertebral disc syndrome, a 60 percent 
disability rating was warranted when there were 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  An incapacitating 
episode was defined as a period of acute signs and symptoms 
due to intervertebral disc syndrome that required bed rest 
prescribed by a physician and treatment by a physician.  An 
evaluation could be had either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining separate evaluations of the chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities under 38 C.F.R. § 4.25, whichever method 
resulted in the higher evaluation.  

A Note to revised Diagnostic Code 5293 provides that an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome which requires 
bed rest prescribed by a physician and treatment by a 
physician.  The Note also provides that "chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome which are present constantly, or nearly so.

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed again to provide for the evaluation 
of all spine disabilities under a General Rating Formula for 
Diseases and Injuries of the Spine, unless the disability is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243).

The General Rating Formula for Diseases and Injuries of the 
Spine provides that, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
a 50 percent rating is warranted there is unfavorable 
ankylosis of the entire thoracolumbar spine. 

Diagnostic Code 5243 provides that intervertebral disc 
syndrome (preoperatively or postoperatively) be rated either 
under the General Rating Formula for Disease and Injuries of 
the Spine, or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  Any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, are rated 
separately, under an appropriate diagnostic code.

The Incapacitating Episode rating scheme is nearly the same 
as that utilized in the 2002 changes.  Intervertebral disc 
syndrome continues to be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 60 percent evaluation is 
warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months. 

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against an 
evaluation in excess of 40 percent for the veteran's low back 
disability.  The evidence of record does not show that the 
veteran meets any of the applicable criteria.  

VA outpatient treatment reports dated throughout the appeal 
period show that the veteran complained of low back pain.  
Private outpatient treatment reports show that the veteran 
complained of low back pain and sought private treatment.  In 
June 2002 and April 2004, he complained of back pain of 10/10 
and 9/10, respectively.  In November 2006, the veteran's 
perineal pain was related to his low back disability.  In 
December 2006, a private physician stated that the veteran 
was unemployable due to his low back disability.  

The report of an August 2005 VA spine examination recounts 
the veteran's current complaints, medical history and the 
results of current physical examination.  The veteran 
complained of pain in the low back that felt like pulling.  
It radiated into his buttocks and the back of his left heel.  
The pain flared everyday and he changed positions frequently.  
On physical examination, the veteran had muscle spasm, normal 
reflexes in the legs, and normal neurological examination.  
He had movement of the lumbar spine in all directions 
accompanied by pain on motion.  X-rays showed minimal lower 
thoracic spondylosis and minimal degenerative changes and 
were otherwise normal.  The diagnosis was moderate chronic 
lumbar strain, treated with Naprosyn and Lortab.  He reported 
daily flare-ups that he treated with position changes.  He 
did not report additional limitation with flare-up.  No 
additional limitation with repetitive motion was seen.  

The foregoing medical records constitute evidence against an 
evaluation in excess of 40 percent under any of the 
applicable criteria.  The August 2005 neurological 
examination was normal, muscle spasm has been noted only 
once, and absent ankle jerk or other neurological findings 
have not been shown.  Thus, a higher evaluation is not 
warranted under Diagnostic Code 5293 (prior to September 23, 
2002).  No periods of incapacitation have been shown, and 
thus a higher evaluation is not warranted under Diagnostic 
Code 5293 (effective September 23, 2002) or the 
Incapacitating Episode rating scheme.  The veteran does not 
have ankylosis of the thoracolumbar spine, or objective 
neurological abnormalities warranting separate evaluations.  
Thus, a higher evaluation or additional compensation is not 
warranted under the General Rating Formula for Diseases and 
Injuries of the Spine. 

The Board recognizes that the veteran has complained of low 
back pain in correspondence to the Board, during the VA 
examination, and during VA and private outpatient 
appointments.  As a lay person, the veteran himself is not 
competent to provide an opinion requiring medical knowledge 
or a clinical examination by a medical professional, such as 
an opinion addressing whether a service-connected disability 
satisfies diagnostic criteria.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  

Lay statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In this 
case, however, the Board finds that the effects of pain 
reasonably shown by the record to be due to the veteran's 
service-connected low back disability are contemplated in the 
current 40 percent rating assigned to that condition.  The 
evidence simply does not show that pain, due to the service-
connected low back disability, has caused functional loss 
comparable to unfavorable ankylosis of the entire 
thoracolumbar spine.  Significantly, the August 2008 VA 
examination found that there was no additional limitation 
with repetitive motion.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, supra.

The Board acknowledges that there is medical evidence that 
the veteran's low back disability renders him unemployable.  
In this regard, the Board observes that the veteran has been 
receiving TDIU benefits effective January 2008.  

Further, the evidence does not show that the veteran 
qualifies for extra-schedular consideration for his service-
connected low back disability prior to the January 2008 award 
of TDIU benefits.  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extra-schedular evaluation is made.  38 C.F.R. 
§ 3.321(b)(1).  There is a three-step analysis for 
determining whether an extra-schedular evaluation is 
appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
there must be a comparison between the level of severity and 
symptomatology of the veteran's service-connected disability 
and the established criteria found in the rating schedule to 
determine whether the schedular rating is adequate.  Id. at 
115.  If the veteran's disability picture is contemplated by 
the rating schedule, the veteran's assigned schedular 
evaluation is adequate and no referral is required.  Ibid.  
If not, the second step is to determine whether the 
claimant's exceptional disability picture exhibits other 
related factors identified in the regulations as "governing 
norms."  Id. at 115-116; see also 38 C.F.R. § 3.321(b)(1) 
(governing norms include marked interference with employment 
and frequent periods of hospitalization).  If the factors of 
step two are found to exist, the third step is to refer the 
case to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service for a determination 
whether, to accord justice, the claimant's disability picture 
requires the assignment of an extra-schedular rating.  Thun, 
22 Vet. App. at 116.  

Here, the record does not establish that the rating criteria 
are inadequate.  The veteran has complained of low back pain, 
which is not extraordinary for a person with the veteran's 
low back disability.  His complaints are reflected in the 40 
percent evaluation.  Thus, the Board finds that the schedular 
criteria are adequate for rating the veteran's low back 
disability.  As a result, the other two steps in the analysis 
of extra-schedular ratings need not be reached.  Thun, supra, 
22 Vet. App. at 115-116.  

In sum, the medical evidence demonstrates that the veteran is 
not entitled to an evaluation in excess of 40 percent for 
status-post back injury with chronic back strain and 
degenerative disc disease.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v.  
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

PTSD

Turning to the veteran's PTSD with depression, a 50 percent 
evaluation is warranted by a mental disorder resulting in 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Diagnostic Code 9411  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against an 
evaluation in excess of 30 percent for the veteran's PTSD 
with depression.  The evidence of record does not show that 
the veteran meets the criteria for a 50 percent evaluation.

VA outpatient treatment reports show treatment for PTSD 
throughout the appeal period.  From 2001 to 2005, the veteran 
had Axis V Global Assessment of Functioning (GAF) scores 
ranged from 55 to 67, including scores of 58 and 61.  A 
February 2006 outpatient treatment report notes that 
medication had increased the veteran's sleep from 3 to 6 
hours.  It had eliminated a number of symptoms and/or 
behaviors such as explosivity, slamming doors, throwing 
objects, and verbal threats.  It had greatly reduced symptoms 
such as nightmares, night sweats, flashbacks 1-2 times a 
month, irritability, argumentativeness, and absence with 
speech and motor arrest.  In January 2007, his PTSD was 
described as profound.   

The report of an August 2005 VA PTSD examination provides 
that the veteran's claims file was reviewed and recounts the 
veteran's current complaints, medical history and the results 
of current examination.  The veteran was twice divorced and 
was now living with his girlfriend.  The veteran was 
currently on medication and complained of being very 
irritable and depressed.  He had low energy and low sexual 
drive.  The veteran reported that his girlfriend was very 
patient but he still at times became very easily upset and 
angry with her.  He had three grown children with whom he 
communicated well, but he still got very easily upset and 
aroused by them.  The veteran reported that he hardly ever 
went to church activities and had no close friends.  In the 
last year, the veteran had called in sick to his job as a 
carpet layer at least 2-3 days a month because he was 
depressed, irritable, anxious and unable to deal with the 
stress of the job.  The veteran reported sleeping 4-5 hours, 
in spite of medication.  He was easily aroused and irritable.  
He had current thoughts of the Persian Gulf War (where he 
served in 1990 for six months), especially since the war with 
Iraq.  At times, he had nightmares and flashbacks of dead 
Iraqi soldiers.  He had this nightmare at least 3-4 times a 
month, on and off for the last ten years.  The veteran was 
also easily startled.  

On objective examination, the veteran was moderately 
irritable, anxious and depressed.  He was dressed 
appropriately and had appropriate affect.  There was no 
evidence of looseness of association and he was free from 
paranoid symptoms.  He was alert and oriented to time, place 
and person.  His judgment and insight were fair.  The Axis I 
diagnosis was PTSD, with depression.  The AXIS V current GAF 
score was 55.  

The foregoing records fail to show such symptoms as flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks; difficulty in understanding complex 
commands; or impairment of memory, judgment or abstract 
thinking.  Diagnostic Code 9411.

The veteran's GAF scores also constitute evidence against an 
evaluation in excess of 30 percent.  By definition, the GAF 
scale considers psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness, and does not include impairment in functioning due 
to physical (or environmental) limitations. AMERICAN 
PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994) [hereinafter DSM- IV]; 38 
C.F.R. § 4.125 (2008).

According to the GAF Scale, a score of between 61 and 70 
represents some mild symptoms (e.g., depressed mood and mild 
insomnia) OR some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships (emphasis in 
original).  A score between 51 and 60 represents moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  DSM-IV at 32; 38 C.F.R. 
§ 4.125.  Thus, in the present case the veteran's GAF scores 
show that his PTSD symptoms have ranged from moderate to 
barely mild.

The Board is aware of the veteran's own assertions as to the 
severity of his PTSD with depression.  However, these 
contentions do not support his claim.  As noted above, a lay 
person is competent to describe the features or symptoms of 
an injury or illness, see Falzone, supra, but is not 
competent to provide an opinion requiring medical knowledge 
or a clinical examination by a medical professional, see 
Bostain, supra, citing Espiritu, supra; see also Routen, 
supra.  

Despite the veteran's contentions, the medical record before 
the Board shows that the manifestations of his PTSD with 
depression do not satisfy the diagnostic criteria for an 
evaluation in excess of 30 percent as set forth in Diagnostic 
Code 9411.  As a result, his assertions do not constitute 
evidence that this disability warrants an increased 
evaluation.  

With respect to an extra-schedular rating for the veteran's 
PTSD with depression, the record does not establish that the 
rating criteria are inadequate prior to the award of TDIU 
benefits starting in January 2008.  The veteran's symptoms 
are not unusual for his disability, are not shown to have 
caused frequent hospitalizations or marked interference with 
employment, and are reflected in the 30 percent evaluation.  
Thus, the Board finds that the schedular criteria are 
adequate for rating the veteran's PTSD with depression.  As a 
result, the remaining two steps in the analysis of extra-
schedular ratings need not be reached.  Thun, supra, 22 Vet. 
App. at 115-116. 

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v.  Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

An evaluation in excess of 40 percent for status-post back 
injury with chronic back strain and degenerative disc disease 
is denied.

An initial evaluation in excess of 30 percent for PTSD with 
depression is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


